DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-12, 17-21, 25-31 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II-VI, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/14/2022.
Applicant's election with traverse of Group I (claims 1-8 and 13-26) in the reply filed on 4/14/2022 is acknowledged.  The traversal is on the grounds that Sharman (US 2013/0330650) and Tada (US 2004/0214058) does not discloses “a support material having dispersed thereon (i) first particles and (ii) second particles”.  This is not found persuasive, Sharman discloses a catalyst layer including a first catalytic material supported on a second catalytic material (discussed throughout), thus the first and second catalytic material are supported on one another, thus there is a support and there are the two required particles. Thus, reading on the “special technical feature”. Tada discloses a catalyst supported on a support ([0020]) wherein preferably includes one or more precious metals, thus when there is more than one precious metal the “special technical feature” is meet. Also, Haug (US 2020/0119365) discloses the “special technical feature” this is seen below within the rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13-16 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 6 and 7 recite the term “optionally” this is indefinite as it renders the claim confusion as it does not require any limitation after the terms in regards to the first particle to actual be present as it is merely an option. 
Claim 7 states “the first particle comprises Pt without X1” however claim 7 depends on claim 6 where this is already claimed making the portion redundant and confusing.  
Claim 8 line 3 states the term “preferably” this is indefinite as it renders the claim confusion as it does not require any limitation after the terms. 
Claim 15 states “or third particles” however, third particles have not been introduced. Thus, making the claim unclear as to the location, position or material that should be required by the third particles. 
Claim 16 line 2 states: the term “optionally” this is indefinite as it renders the claim confusion as it does not require any limitation after the terms. 
Claim Interpretation Section
Throughout the claims the applicant uses the phrase “consisting essentially of” however, the instant specification does not define the limitations of what is included/excluded by the transitional phrase. Thus, the transitional phrase will be treated as “comprising” this is in accordance with MPEP 2111.03 III. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 13-16 and 32 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Haug (US 2020/0119365).
As to claim 1, Haug discloses an electrocatalyst material for an anode catalyst ([0107]-[0108], discussed throughout), wherein the electrocatalyst material comprises a support material ([0039], discussed throughout), the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregates ([0039], discussed throughout) has dispersed thereon (i) first particles and second particles ([0045], [0061], discussed throughout), wherein: (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re ([0044], [0061], discussed throughout); (ii) the second particles consist essentially of a second metal or a second metal compound wherein the second metal is selected from the group consisting of Ir and Ru and the second metal compound comprises IrX2 wherein X2 is selected from the group consisting of Ta, Nb, Ru, Ni and Co ([0044], [0061] discussed throughout); and wherein if the first particle consist of Pt then the second particles do not comprise IrTa and wherein if the first particles consist of Pt without alloying metal X1 and the second particles consist essentially of a second metal which is Ir, each individual support particle or aggregate of the support material of the electrocatalyst material has dispersed thereon only the said first and second particles ([0044], [0045], [0061] and discussed throughout).  
As to claim 2, Haug discloses wherein, X1 is selected from the group consisting of Rh, Os, V, Hf, Sn, Pd, Mo, W, Zr and Re ([0046], discussed throughout). NOTE: this is optional as the claim states optionally.   
As to claim 3, Haug discloses wherein, X1 is selected from the group consisting of Rh and Os ([0046], discussed throughout). NOTE: this is optional as the claim states optionally. 
As to claim 4, Haug discloses wherein, X2 is selected from the group consisting of Ta, Nb and Ru ([0058] and discussed throughout).  
As to claim 5, Haug discloses wherein, the second particle consist essentially of IrX2 ([0058], discussed throughout). 
As to claim 6, Haug discloses wherein, the first particles comprise Pt without X1 ([0044], discussed throughout).
As to claim 7, Haug discloses wherein, each individual support particle or aggregate of the support material of the electrocatalyst material has dispersed thereon only the first and second particles, the first particles comprising Pt without X1 and the second particles consisting essentially of a second metal which is Ir ([0044], [0045], [0055], [0061], discussed throughout). 
As to claim 8, Haug discloses wherein, the electrocatalyst material comprises first particles consisting of Pt alloyed with Rh; and second particles consisting essentially of a second metal which is Ir, preferably consisting of Ir ([0044], [0045], [0055], [0061], discussed throughout). NOTE: as the claim depends on claim 1 Pt as being alloyed would still be optional. 
As to claim 13, Haug discloses wherein, the ratio of the first metal to alloying metal X1 is from 5:1 to 1:5 ([0059], discussed throughout).  NOTE as the claim depends on claim 1 this is also optional. 
As to claim 14, Haug discloses wherein, the first particles have a mean average particle size in the range of from 2 to 14 nanometers ([0061] discussed throughout). 
As to claim 15, Haug discloses wherein, the second and/or third particles have a mean average particle size in the range of from 0.5 to 10 nanometers ([0061], discussed throughout). 
As to claim 16, Haug discloses an electrochemical cell optionally wherein the electrochemical cell is a fuel cell ([0107]-[0108], discussed throughout). 
As to claim 32, Haug discloses an anode catalyst comprising the electrocatalyst material according to claim 1 ([0107]-[0108], discussed throughout).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 13-16 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Haug (US 2020/0119365).
As to claim 1, Haug discloses an electrocatalyst material for an anode catalyst ([0107]-[0108], discussed throughout), wherein the electrocatalyst material comprises a support material ([0039], discussed throughout), the support material comprising a plurality of individual support particles or aggregates wherein each individual support particle or aggregates ([0039], discussed throughout) has dispersed thereon (i) first particles and second particles ([0045], [0061], discussed throughout), wherein: (i) the first particles comprise Pt optionally alloyed with an alloying metal X1; wherein the optional alloying metal X1 is selected from the group consisting of Rh, Os, V, Co, Ni, Ga, Hf, Sn, Ir, Pd, Mo, Zn, W, Zr and Re ([0044], [0061], discussed throughout); (ii) the second particles consist essentially of a second metal or a second metal compound wherein the second metal is selected from the group consisting of Ir and Ru and the second metal compound comprises IrX2 wherein X2 is selected from the group consisting of Ta, Nb, Ru, Ni and Co ([0044], [0061] discussed throughout); and wherein if the first particle consist of Pt then the second particles do not comprise IrTa and wherein if the first particles consist of Pt without alloying metal X1 and the second particles consist essentially of a second metal which is Ir, each individual support particle or aggregate of the support material of the electrocatalyst material has dispersed thereon only the said first and second particles ([0044], [0045], [0061] and discussed throughout).  
This is also a 103-type rejection as should it be considered picking and choosing or different embodiments. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the different portions as a mere combing prior art elements according to known methods to yield predictable results. 
As to claim 2, Haug discloses wherein, X1 is selected from the group consisting of Rh, Os, V, Hf, Sn, Pd, Mo, W, Zr and Re ([0046], discussed throughout). NOTE: this is optional as the claim states optionally.   
As to claim 3, Haug discloses wherein, X1 is selected from the group consisting of Rh and Os ([0046], discussed throughout). NOTE: this is optional as the claim states optionally. 
As to claim 4, Haug discloses wherein, X2 is selected from the group consisting of Ta, Nb and Ru ([0058] and discussed throughout).  
As to claim 5, Haug discloses wherein, the second particle consist essentially of IrX2 ([0058], discussed throughout). 
As to claim 6, Haug discloses wherein, the first particles comprise Pt without X1 ([0044], discussed throughout).
As to claim 7, Haug discloses wherein, each individual support particle or aggregate of the support material of the electrocatalyst material has dispersed thereon only the first and second particles, the first particles comprising Pt without X1 and the second particles consisting essentially of a second metal which is Ir ([0044], [0045], [0055], [0061], discussed throughout). 
As to claim 8, Haug discloses wherein, the electrocatalyst material comprises first particles consisting of Pt alloyed with Rh; and second particles consisting essentially of a second metal which is Ir, preferably consisting of Ir ([0044], [0045], [0055], [0061], discussed throughout). NOTE: as the claim depends on claim 1 Pt as being alloyed would still be optional. 
As to claim 13, Haug discloses wherein, the ratio of the first metal to alloying metal X1 is from 5:1 to 1:5 ([0059], discussed throughout; also see MPEP 2144.05).  NOTE as the claim depends on claim 1 this is also optional.  
As to claim 14, Haug discloses wherein, the first particles have a mean average particle size in the range of from 2 to 14 nanometers ([0061], discussed throughout; also see MPEP 2144.05). 
As to claim 15, Haug discloses wherein, the second and/or third particles have a mean average particle size in the range of from 0.5 to 10 nanometers ([0061], discussed throughout; also see MPEP 2144.05). 
As to claim 16, Haug discloses an electrochemical cell optionally wherein the electrochemical cell is a fuel cell ([0107]-[0108], discussed throughout). 
As to claim 32, Haug discloses an anode catalyst comprising the electrocatalyst material according to claim 1 ([0107]-[0108], discussed throughout). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tada (US 2004/0214058). 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724